DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group III, claims 17-25, in the reply filed on November 3, 2021 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Information Disclosure Statement
The information disclosure statement filed March 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 requires the nanocomposite has characteristics of a resilient electrical conductor.  It is unclear what characteristics Applicant considers to correspond with a resilient electrical conductor.
Claims 18-25 are rejected as indefinite for depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ure et al. (US 2008/0038830) in view of Iwata et al. (US 2009/0114848).
	Regarding claim 17, Ure discloses a nano-particle biochip substrate having on or in a surface, nano-particles comprising metal having a cross sectional diameter of from about 0.1 nm to about 50 nm, see abstract and [0111].  The reference further discloses the nano-particles as clusters that are attached, pinned, embedded, grown on, or otherwise affixed on or in the substrate surface [0004].  Additionally, the reference discloses the substrate surface and the base surface as rubber [0017 & 0066].  The nano-particles can be grown on the surface to be used or they can be grown on an alternate surface and then transferred to a final surface [0127].  
While Ure does not specifically disclose the claimed density, the reference does disclose controlling the spacing and/or density of nano-particles on the surface to control and/or optimize the spacing and/or number of bio-molecules on the surface, retain consistency and/or reduce undesired interactions.  Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.  As such, it would have been obvious to one of ordinary skill in the art to adjust the density of the nanoparticles in order to control the spacing and/or number, consistency and undesired interactions of bio-molecules.
The reference fails to disclose that the clusters are neutral.
	Iwata discloses a film formation method for finely controlling a nano-structure wherein groups of neutral clusters on deposited on a substrate to form a nanostructure for each cluster on the substrate [0007].  The reference further discloses the neutral cluster beam method has the advantages such as capability of forming a film having a high purity by attaching clusters on a substrate in a vacuum container separated from the cluster formation container through a microbore [0007].
	It would have been obvious to one of ordinary skill in the art to form the nano-particle surface of Ure using the neutral cluster beam method of Iwata as a known method for forming a high purity film.  Further, given the similar coCmposition, structure and method of making to the claimed invention, it is expected the disclosed substrate is a resilient electrical conductor; see MPEP 2112.01 I & II.
Regarding claim 20, Ure discloses the nano-particles protrude above the surface surrounding the nano-particle [0014].
Regarding claim 21, the references are considered to disclose a continuous metal deposit based on the similar method of making and the spacing between clusters, see above discussion and Ure [0008] & Figs. 6-13.
Regarding claim 22, although the references do not specifically disclose the claimed electrical properties, it is expected the disclosed article will have similar electrical resistance properties given the similar structure and composition, see above discussion and MPEP 2112.01 I & II.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ure in view Iwata as applied to claims 11 and 18 above, and further in view of Kim et al. (US 2008/0192588).
Ure in view of Iwata discloses a nanocomposite portion of an elastomer support wherein the nanocomposite comprises neutral nanoclusters.  While Ure does not specifically disclose the claimed thickness (depth) that the nanoparticles are embedded to, the reference does disclose each nanoparticle may be embedded to a predetermined depth such that the surface areas presented to a linker or moiety for attachment is controllable [0064].  Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.  As such, it would have been obvious to one of ordinary skill in the art to adjust the depth that the nanoparticles are embedded (i.e. the thickness of the nanocomposite portion) in order to control the surface area presented to a linker or moiety for attachment.
Neither reference discloses the claimed thickness of the elastomeric support.
Kim discloses the thickness of a standard biochip is 1 mm [0090].
It would have been obvious to one of ordinary skill in the art for the substrate of Ure to have a thickness of 1 mm as a known thickness for standard biochips.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ure in view Iwata as applied to claims 11 and 18 above, and further in view of Song et al. (US 2010/0159614).
Ure in view of Iwata discloses a nanocomposite portion of an elastomer support wherein the nanocomposite comprises neutral nanoclusters.
Neither reference, however, discloses the claimed support material.
	Song discloses a biochip that includes a metal film on the surface of the substrate that serves as a reflecting mirror upon signal detection for an analysis of a target molecule, see abstract and [0034].  The reference further discloses the substrate as polydimethylsiloxane [0032].
	It would have been obvious to one of ordinary skill in the art that the biochip of Ure could alternatively comprise PDMS as a known material used for biochip substrates.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA A AUER/Primary Examiner, Art Unit 1783